Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 requires among other things:  A method…, the method comprising: receiving, by a plurality of rows of comparators, vector elements; determining, by the plurality of rows of comparators, a plurality of comparison results, wherein each comparison of the plurality of comparison results is associated with a respective one of the plurality of rows of comparators; receiving, by vector sort logic, the plurality of comparison results, wherein the vector sort logic includes a counter computation logic; determining, by the counter computation logic, a count value for each of the vector elements; storing, by the processor, the vector elements into lanes of an output vector based on the count value.
The closest prior art includes Buyutosunoglu (patent application publication No. 2015/0347592) and Rhee (patent No. 6,629,176).
Buyutosunoglu  taught   a method for sorting of a vector in a processor, the method comprising: receiving, by a plurality of rows of comparators(104A-104J)(e.g., see fig. 4 and paragraphs 0070-0071), vector elements(e.g., see paragraph 0047); determining, by the plurality of rows of comparators, a plurality of comparison results, wherein each comparison of the plurality of comparison results is associated with a respective one of the plurality of rows of comparators (e.g., see paragraphs 0072-0075). 
Rhee  taught sort logic (4) receiving  an arbitration vector and generates a value that indicates which requester has won the arbitration and generates arbitration vector that is the concatenation of the ready bit from the requester  with a value indicating the distance from the current count; and a counter that counts the number of requestors in the requestor array (e.g., see col. 3, lines 14-56).
However, Buyutosunoglu   and Rhee did not disclose among other things: 
“…receiving, by a plurality of rows of comparators, vector elements; determining, by the plurality of rows of comparators, a plurality of comparison results, wherein each comparison of the plurality of comparison results is associated with a respective one of the plurality of rows of comparators; receiving, by vector sort logic, the plurality of comparison results, wherein the vector sort logic includes a counter computation logic; determining, by the counter computation logic, a count value for each of the vector elements; storing, by the processor, the vector elements into lanes of an output vector based on the count value.”
Claim 11 requires among other things:
 A processor comprising: comparator logic configured to compare values in lanes of a vector responsive to a vector sort instruction, wherein the comparator logic includes a plurality of comparator rows configured to receive vector elements; and vector sort logic configured to: determine a plurality of comparison results, wherein each comparison of the plurality of comparison results is associated with a respective one of the plurality of comparator rows; receive the plurality of comparison results; determine a count value for each of the vector elements; and store the vector elements into lanes of an output vector based on the count value.
The closest prior art also did not disclose among other things the limitations of clam 11 as shown above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Wu patent application publication No. 2016/0116498) disclosed method and device for motion count detection (e.g., see abstract).
	Anderson (patent application pubication No. 2015/0019840) disclosed highly integrated scalable flexible DSP megamodule architecture (e.g., see abstract).
Moyer (patent No. 7,565,514) disclosed parallel condition code generation for SIMD operations (e.g., see abstract).
Zhou, Y., et al., Ranking Vectors by Means of the Dominance Degree Matrix, 2017, IEEE, pp. 34-51). 
Manis, G. et al., Bubble Entropy: an Entropy Almost Free of Parameters, 2017, IEEE, pp. 2711-2718.
Ferragina, P. et al., Computational Thinking First Algorithms, Then Code,2018 Springer, pp.  67-93.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC COLEMAN whose telephone number is (571)272-4163. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 0-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC . COLEMAN
Primary Examiner
Art Unit 2183



EC
/ERIC COLEMAN/Primary Examiner, Art Unit 2183